DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to first amendment to non-final filed on November 16, 2021.
Claims 1 and 9 have been amended and are hereby entered.
Claims 2 and 17 have been canceled.
Claims 1, 3–16, and 18–21 are currently pending and have been examined.
This action is made FINAL.
Response to Amendment
The amendment filed November 16, 2021 has been entered.  Claims 1, 3–16, and 18–21 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed August 16, 2021.
Claim Rejections - 35 USC § 103
In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1)	Determining the scope and contents of the prior art.
(2)	Ascertaining the differences between the prior art and the claims at issue.
(3)	Resolving the level of ordinary skill in the pertinent art.
(4)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3–16, and 18–21 rejected under 35 U.S.C. 103 as being unpatentable over Pinter et al., U.S. Patent App. No. 2014/0139616 (“Pinter”) in view of Pathangay et al., U.S. Patent App. No. 2017/0140128 (“Pathangay”) and Choi, Korean Patent App. No. 20070025451A (“Choi”).
For claim 1, Pinter teaches:
A system for verifying physiological data of a user for use by a third party, the system comprising (¶ 37–38: example system): 
a physiological measurement device associated with the user, the physiological measurement device comprising (¶ 47: telepresence device for patient): 
physiological sensors (¶ 47: device has image sensors)
processing circuitry configured to take raw output from the physiological sensors and create the physiological data of the user, the physiological data of the user comprising a first set of physiological measurement data of the user (¶ 48, 50: measurements collected as data of patient characteristics) and a corresponding first set of timestamps (¶ 22: physiological data can include time stamps); and
a physiological measurement device network interface (¶ 38: network interface);
an electronic device associated with the user, the electronic device comprising (¶ 55: telepresence device associated with user): 
an electronic device network interface (¶ 38: network interface);
a camera lens (¶ 55: camera); and
processing circuitry configured to (¶ 28: computer systems include processor): 
capture image data from the camera lens, wherein image data comprises a photo of a face of the user and a video of the user, the photo taken concurrently with the video (¶ 38: both video and image captured of patient; ¶ 52: image is of face);
create a second set of physiological measure data from captured image data of the associated user (¶ 47–50: multiple physiological data can be taken from captured image) and a corresponding second set of timestamps (¶ 22: physiological data can include time stamps)
receive the physiological data, including the first set of physiological measurement data and corresponding first set of timestamps, from the physiological measurement device network interface via the electronic device network interface (¶ 37: telepresence network for transmitting data to and from telepresence device and server through control devices); and
send the physiological data, including the first set of physiological measurement data and corresponding timestamps, and the second set of physiological measurement data and second set of corresponding timestamps to a server via the electronic device network interface (¶ 37: telepresence network for transmitting data to and from telepresence device and server through control devices); and
the server comprising (¶ 37: server):
memory that stores identity facial feature information of a registered user associated with the physiological measurement device and the electronic device (¶ 37: server comprises hard drive storing device histories);
a server network interface configured to communicate with the electronic device network interface (¶ 37: server communicates with devices in network); and
one or more processors, coupled to the server network interface and the memory, configured to (¶ 38: processor): 
receive, from the electronic device, the photo of the face of the user of the electronic device (¶ 37: video and measurement data received)
process the photo of the face to obtain facial feature information of the user of the electronic device using facial recognition (¶ 59: facial recognition to detect facial information); . . .
receive, from the electronic device, the physiological data, including the first set of physiological measurement data and corresponding timestamps, the second set of physiological measurement data, and the second set of corresponding timestamps (¶ 37: data transmitted to and from telepresence device and server through control devices; ¶ 22: physiological data can include time stamps);
and the corresponding timestamps . . . and the second set of corresponding timestamps (¶ 22: physiological data can include time stamps) . . ..
Pinter does not teach: determine that the facial feature information of the user of the electronic device matches the identity facial feature information of the registered use to verify the user of the electronic device is the registered user using facial recognition; and in response to determining that the facial feature information of the user of the electronic device matches the identity facial feature information of the registered user; determine that the first set of physiological measurement data from the user of the physiological measurement device and the second set of physiological measurement data from the electronic device user are matching based on a matching criteria to verify the physiological measurement device user is the electronic device user by comparing the first set of physiological measurement data . . . match the second set of  physiological measurement data . . .; and in response to the determining that the first set of physiological measurement data and the second set of physiological measurement data are matching, send the first set of physiological measurement data and a notification to the third party server that the first set of 
	Pathangay, however, teaches:
determine that the first set of physiological measurement data from the user of the physiological measurement device and the second set of physiological measurement data from the electronic device user are matching based on a matching criteria to verify the physiological measurement device user is the electronic device user by comparing the first set of physiological measurement data . . . match the second set of  physiological measurement data (¶ 33: first physiological information compared to previous physiological information to authenticate user) . . .; and
in response to the determining that the first set of physiological measurement data and the second set of physiological measurement data are matching, send the first set of physiological measurement data and a notification to the third party server that the first set of physiological measurement data matches the second set of physiological measurement data to verify the physiological measurement device user and the electronic device user are the registered user, wherein the system is configured to perform the verification whenever the server requests the physiological data of the user (¶ 33–34: authentication module determines match from comparison whenever physiological information received, and result sent to server).  
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the physiological monitoring in Pinter by adding the data comparison from Pathangay.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of better monitoring patients—a benefit explicitly disclosed by Pathangay (¶ 4: need for monitoring patient adherence; ¶ 33–34: invention verifies that user is valid patient).
The combination of Pinter and Pathangay does not teach: determine that the facial feature information of the user of the electronic device matches the identity facial feature information of the registered use to verify the user of the electronic device is the registered user using facial recognition; and in response to determining that the facial feature information of the user of the electronic device matches the identity facial feature information of the registered user.
	Choi, however, teaches:
determine that the facial feature information of the user of the electronic device matches the identity facial feature information of the registered use to verify the user of the electronic device is the registered user using facial recognition (¶ 58: face image can be compared and confirmed); and
in response to determining that the facial feature information of the user of the electronic device matches the identity facial feature information of the registered user (¶ 59: face image identification confirmed). 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the physiological monitoring in Pinter and the data (¶ 20: object of invention to make identification accurate and smooth).  Pinter, Pathangay, and Choi are all related to detecting and comparing physical user data, so one of ordinary skill in the art would have been motivated to make this tracking even more efficient by combining these systems together.
For claim 3, Pinter, Pathangay, and Choi teach all the limitations of claim 1 above, and Pinter further teaches:
The verification system of claim 1, wherein the second set of physiological measurement data from the electronic device user is generated by the electronic device using Eulerian video magnification from the video of the electronic device user (¶ 47: telepresence device can use Eulerian video magnification).
For claim 4, Pinter, Pathangay, and Choi teach all the limitations of claim 1 above, and Choi further teaches:
The verification system of claim 1, wherein the one or more processors of the server is further configured to: receive an identity document photo associated with the electronic device user from the electronic device, the identity document photo including text information and an identity photo (¶ 51: identification card with photo and information); and
process the identity document photo to generate legal information based on the text information and the identity facial feature information based on the (¶ 51: bibliographic and photo information distinguished, recognized, and stored).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the physiological monitoring in Pinter and the data comparison in Pathangay by adding the document processing from Choi.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating identification of users—a benefit explicitly disclosed by Choi (¶ 20: object of invention to make identification accurate and smooth).  Pinter, Pathangay, and Choi are all related to detecting and comparing physical user data, so one of ordinary skill in the art would have been motivated to make this tracking even more efficient by combining these systems together.
For claim 5, Pinter, Pathangay, and Choi teach all the limitations of claim 4 above, and Choi further teaches:
The verification system of claim 4, wherein the one or more processors of the server is further configured to: determine that the legal information processed from the identity document photo received from the electronic device matches customer information of the registered user, wherein the customer information of the registered user is associated with the third party server (¶ 55: personal information compared with personal information in data store server).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the physiological monitoring in Pinter and the data comparison in Pathangay by adding the information comparison from Choi.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating (¶ 20: object of invention to make identification accurate and smooth).  Pinter, Pathangay, and Choi are all related to detecting and comparing physical user data, so one of ordinary skill in the art would have been motivated to make this tracking even more efficient by combining these systems together.
For claim 6, Pinter, Pathangay, and Choi teach all the limitations of claim 5 above, and Choi further teaches:
The verification system of claim 5, wherein to determine that the legal information matches the customer information of the registered user, the one or more processors of the server is further configured to: send the legal information to the third party server (¶ 54: personal information input to data store server); and
receive, from the third party server, a second notification indicating that the legal information matches the customer information of the registered user stored in the third party server (¶ 55: personal information matched; ¶ 60: data store server displays result).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the physiological monitoring in Pinter and the data comparison in Pathangay by adding the information comparison from Choi.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating identification of users—a benefit explicitly disclosed by Choi (¶ 20: object of invention to make identification accurate and smooth).  Pinter, Pathangay, and Choi are all related to detecting and comparing physical user data, so one of ordinary skill in the art would have been motivated to make this tracking even more efficient by combining these systems together.
For claim 7, Pinter, Pathangay, and Choi teach all the limitations of claim 5 above, and Choi further teaches:
The verification system of claim 5, wherein in response to determining that the facial feature information matches the identity facial feature information of the registered user, the one or more processors of the server is further configured to: create account information including the identity facial feature information and the customer information (¶ 50: account number generated; ¶ 51: photo and bibliographic created); and
store the account information in the memory (¶ 51: information stored).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the physiological monitoring in Pinter and the data comparison in Pathangay by adding the information storage from Choi.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating identification of users—a benefit explicitly disclosed by Choi (¶ 20: object of invention to make identification accurate and smooth).  Pinter, Pathangay, and Choi are all related to detecting and comparing physical user data, so one of ordinary skill in the art would have been motivated to make this tracking even more efficient by combining these systems together.
For claim 8, Pinter, Pathangay, and Choi teach all the limitations of claim 1 above, and Pinter further teaches:
The verification system of claim 1, wherein in response to the determining that the first set of physiological measurement data from the physiological device user and the second set of physiological measurement data from the electronic device user are matching, the one or more processors of the server (¶ 37: data transmitted to and from telepresence device and server through control devices; ¶ 47–49: various health data); and
create a health model based on the health data (¶ 51: health determinations made from data).
For claim 9, Pinter teaches:
A method for confirming that a registered user is operating an electronic device and a physiological measurement device, comprising (¶ 23: example method): 
receiving, from the electronic device, a photo of a face of the user of the electronic device captured by camera lens of the electronic device (¶ 38: both video and image captured of patient; ¶ 52: image is of face);
processing the photo of the face to obtain facial feature information of the user of the electronic device (¶ 59: facial recognition to detect facial information); . . .
receiving, from the electronic device, a signal including a first set of physiological measurement data (¶ 48, 50: measurements collected as data of patient characteristics), a corresponding first set of timestamps (¶ 22: physiological data can include time stamps), a second set of physiological measurement data (¶ 47–50: multiple physiological data can be taken from captured image) and a corresponding second set of timestamps (¶ 22: physiological data can include time stamps), wherein (¶ 47, 55: telepresence device for patient, associated with user), the second set of physiological measurement data is generated by the electronic device from video captured by the camera lens of the electronic device for the electronic device user (¶ 55: telepresence device with video camera), and the corresponding first and second sets of timestamps are generated by the electronic device (¶ 22: time stamps from telepresence device); . . .
utilizing the corresponding first and second set of timestamps (¶ 22: physiological data can include time stamps) . . ..
Pinter does not teach: determining that the facial feature information of the electronic device user matches identity facial feature information of the registered user using facial recognition; and in response to determining that the facial feature information of the electronic device user matches the identity facial feature information of the registered user; determining that the first set of physiological measurement data of the physiological measurement device user and the second set of physiological measurement data of the electronic device user are matching based on a matching criteria . . .; and in response to the determining that the first set of physiological measurement data and the second set of physiological measurement data are matching, send the first set of physiological measurement data and a notification to the third party server that the first set of physiological measurement data matches the second set of physiological measurement data to verify the physiological measurement device user and the electronic device user are the registered user, wherein the system is configured to perform the verification whenever the server requests the 
	Pathangay, however, teaches:
determining that the first set of physiological measurement data of the physiological measurement device user and the second set of physiological measurement data of the electronic device user are matching based on a matching criteria (¶ 33: first physiological information compared to previous physiological information to authenticate user) . . .; and
in response to the determining that the first set of physiological measurement data and the second set of physiological measurement data are matching, send the first set of physiological measurement data and a notification to the third party server that the first set of physiological measurement data matches the second set of physiological measurement data to verify the physiological measurement device user and the electronic device user are the registered user, wherein the system is configured to perform the verification whenever the server requests the physiological data of the user so the third party server can link to the register user, and utilize the first set of physiological measurement data (¶ 33–34: authentication module determines match from comparison whenever physiological information received, and result sent to server).  
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the physiological monitoring in Pinter by adding the data comparison from Pathangay.  One of ordinary skill in the art would have been motivated (¶ 4: need for monitoring patient adherence; ¶ 33–34: invention verifies that user is valid patient).
The combination of Pinter and Pathangay does not teach: determining that the facial feature information of the electronic device user matches identity facial feature information of the registered user using facial recognition; and in response to determining that the facial feature information of the electronic device user matches the identity facial feature information of the registered user.
	Choi, however, teaches:
determining that the facial feature information of the electronic device user matches identity facial feature information of the registered user using facial recognition (¶ 58: face image can be compared and confirmed); and
in response to determining that the facial feature information of the electronic device user matches the identity facial feature information of the registered user (¶ 59: face image identification confirmed). 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the physiological monitoring in Pinter and the data comparison in Pathangay by adding the image comparison from Choi.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating identification of users—a benefit explicitly disclosed by Choi (¶ 20: object of invention to make identification accurate and smooth).  Pinter, Pathangay, and Choi are all related to detecting and comparing physical user data, so one of ordinary skill in the art would have been motivated to make this tracking even more efficient by combining these methods together.
For claim 10, Pinter, Pathangay, and Choi teach all the limitations of claim 9 above, and Pinter further teaches:
The method of claim 9, wherein the second set of physiological measurement data is generated by the electronic device based on a video of the face of the electronic device user, and the photo of the face is a frame from within the video of the face (¶ 47: video taken; ¶ 52: face detected from within frame).
For claim 11, Pinter, Pathangay, and Choi teach all the limitations of claim 10 above, and Pinter further teaches:
The method of claim 10, wherein the second set of physiological measurement data is generated by the electronic device using Eulerian video magnification on the video of the face of the electronic device user (¶ 47: telepresence device can use Eulerian video magnification).
For claim 12, Pinter, Pathangay, and Choi teach all the limitations of claim 9 above, and Choi further teaches:
The method of claim 9, further comprising: receiving an identity document photo associated with the electronic device user from and captured by the camera lens of the electronic device, the identity document photo including text information and an identity photo (¶ 51: identification card with photo and information; ¶ 48: camera); and
processing the identity document photo to generate legal information based on the text information and the identity facial feature information based on  (¶ 51: bibliographic and photo information distinguished, recognized, and stored).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the physiological monitoring in Pinter and the data comparison in Pathangay by adding the document processing from Choi.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating identification of users—a benefit explicitly disclosed by Choi (¶ 20: object of invention to make identification accurate and smooth).  Pinter, Pathangay, and Choi are all related to detecting and comparing physical user data, so one of ordinary skill in the art would have been motivated to make this tracking even more efficient by combining these methods together.
For claim 13, Pinter, Pathangay, and Choi teach all the limitations of claim 12 above, and Choi further teaches:
The method of claim 12, further comprising: determining that the legal information processed from the identity document photo captured by the electronic device matches customer information of the registered user, wherein the customer information of the registered user is associated with the third party server (¶ 55: personal information compared with personal information in data store server).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the physiological monitoring in Pinter and the data comparison in Pathangay by adding the information comparison from Choi.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating identification of users—a benefit explicitly disclosed by Choi (¶ 20: object of invention to make identification accurate and smooth).  Pinter, Pathangay, and Choi are all related to detecting and comparing physical user data, so one of ordinary skill in the art would have been motivated to make this tracking even more efficient by combining these methods together.
For claim 14, Pinter, Pathangay, and Choi teach all the limitations of claim 13 above, and Choi further teaches:
The method of claim 13, wherein the determining that the legal information of the electronic device matches the customer information of the registered user further comprises: sending the legal information to the third party server (¶ 54: personal information input to data store server); and
receiving, from the third party server, a second notification indicating that the legal information from the electronic device user matches the customer information of the registered user stored in the third party server (¶ 55: personal information matched; ¶ 60: data store server displays result).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the physiological monitoring in Pinter and the data comparison in Pathangay by adding the information comparison from Choi.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating identification of users—a benefit explicitly disclosed by Choi (¶ 20: object of invention to make identification accurate and smooth).  Pinter, Pathangay, and Choi are all related to detecting and comparing physical user data, so one of ordinary skill in the art would have been motivated to make this tracking even more efficient by combining these methods together.

For claim 15, Pinter, Pathangay, and Choi teach all the limitations of claim 13 above, and Choi further teaches:
The method of claim 13, further comprising, in response to determining that the facial feature information processed from the photo captured by the electronic device user matches identity facial feature information of the registered user, creating account information including the identity facial feature information and the customer information (¶ 50: account number generated; ¶ 51: photo and bibliographic created).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the physiological monitoring in Pinter and the data comparison in Pathangay by adding the information storage from Choi.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating identification of users—a benefit explicitly disclosed by Choi (¶ 20: object of invention to make identification accurate and smooth).  Pinter, Pathangay, and Choi are all related to detecting and comparing physical user data, so one of ordinary skill in the art would have been motivated to make this tracking even more efficient by combining these methods together.
EXAMINER NOTE (claim 16): The limitation “for use in a health insurance benefit program” only recites intended use, and is therefore not given patentable weight.  If Applicant seeks to claim this intended use step, Applicant is advised to amend this language to be an additional limitation, for example, as sending the information to the third party server, and then using the information for a health insurance benefit program.  For the purposes of examination, the limitation “for use in a health insurance benefit program” has been considered as if it were an additional limitation.
For claim 16, Pinter teaches:
A system for verification of a user of a physiological measurement device, comprising (¶ 37–38: example system): 
the physiological measurement device associated with the user comprising (¶ 47: telepresence device for patient): 
physiological sensors (¶ 47: device has image sensors);
processing circuitry configured to take raw output from the physiological sensors and create the physiological data of the user, the physiological data of the user comprising a first set of heart rate data of the user of the physiological measurement device (¶ 47, 48, 50: measurements collected as data of patient characteristics, including heart rate); and
an electronic device associated with a user, configured to (¶ 55: telepresence device associated with user): 
receive the physiological data, including the first set of heart rate data, from the physiological measurement device via a wireless link (¶ 37: telepresence network for transmitting data to and from telepresence device and server through control devices; ¶ 47: heart rate data); and
record a video of a face of the electronic device user via image capture circuitry on the electronic device, while the physiological measurement device is creating the first set of heart rate data, wherein the electronic device is configured to generate a photo of the electronic device user from the video (¶ 38: both video and image captured of patient; ¶ 52: image is of face; ¶ 47–50: multiple physiological data can be taken)
generate a second set of heart rate data associated with the electronic device user based on the video using Eulerian video magnification from the video of the face of the electronic device user (¶ 47–50: multiple physiological data can be taken from captured image; ¶ 47: telepresence device can use Eulerian video magnification);
transmit the photo and the physiological data of the user, including the first set of heart rate physiological data associated with the physiological measurement device, and the second set of heart rate data associated with the electronic device user to a collection and validation (CV) server via a second wireless link (¶ 37: telepresence network for transmitting data to and from telepresence device and server through control devices); and
and the CV server, configured to (¶ 37: server):
receive the physiological data, including the first set of heart rate data, and the second set of heart rate data from the electronic device (¶ 37: data transmitted to and from telepresence device and server through control devices; ¶ 47: physiological data can include heart rate);
for use in a health insurance benefit program (¶ 42: results provided to remote provider).
Pinter does not teach: determine that the facial feature information of the user of the electronic device matches the identity facial feature information of the registered use to verify the user of the electronic device is the registered user using facial recognition; and in response to determining that the facial feature information of the user of the electronic device matches the identity facial feature 
	Pathangay, however, teaches:
determine that the first set of heart rate data and the second set of heart rate data, both the first set and second set captured at the same time, are matching based on a matching criteria to verify the physiological measurement device user is the electronic device user (¶ 33: first physiological information, including ECG information, compared to previous physiological information to authenticate user) . . .; and
in response to the determining that the first set of heart rate data and the second set of heart rate data are matching, sending a notification to the third party server that the first set of physiological measurement data matches the second set of physiological measurement data, verifying the physiological (¶ 33–34: authentication module determines match from comparison whenever physiological information received); and 
send the physiological data from the physiological measurement device associated with the user to the third party server (¶ 33–34: result sent to server) . . ..  
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the physiological monitoring in Pinter by adding the data comparison from Pathangay.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of better monitoring patients—a benefit explicitly disclosed by Pathangay (¶ 4: need for monitoring patient adherence; ¶ 33–34: invention verifies that user is valid patient).
The combination of Pinter and Pathangay does not teach: determine that the facial feature information of the user of the electronic device matches the identity facial feature information of the registered use to verify the user of the electronic device is the registered user using facial recognition; and in response to determining that the facial feature information of the user of the electronic device matches the identity facial feature information of the registered user.
	Choi, however, teaches:
confirm the user of the electronic device is a registered user of a third party server by matching identity facial feature information of the registered user using facial recognition algorithms (¶ 58: face image can be compared and confirmed).
(¶ 20: object of invention to make identification accurate and smooth).  Pinter, Pathangay, and Choi are all related to detecting and comparing physical user data, so one of ordinary skill in the art would have been motivated to make this tracking even more efficient by combining these systems together.
For claim 18, Pinter, Pathangay, and Choi teach all the limitations of claim 16 above, and Choi further teaches:
The system of claim 16, wherein the electronic device is further configured to: capture an identity document photo associated with the electronic device user, the identity document photo including text information and an identity photo (¶ 51: identification card with photo and information); and
transmit the identity document photo to the CV server (¶ 54: personal information input to data store server);
wherein the CV server is further configured to: receive the identity document photo of the electronic device user from the electronic device (¶ 51: identification card with photo and information); and 
process the identity document photo to generate legal information based on the text information and identity facial feature information based on the identity photo of the electronic device user (¶ 51: bibliographic and photo information distinguished, recognized, and stored).
(¶ 20: object of invention to make identification accurate and smooth).  Pinter, Pathangay, and Choi are all related to detecting and comparing physical user data, so one of ordinary skill in the art would have been motivated to make this tracking even more efficient by combining these systems together.
For claim 19, Pinter, Pathangay, and Choi teach all the limitations of claim 16 above, and Choi further teaches:
The system of claim 18, wherein the electronic device is further configured to: capture a photo of the face of the electronic device user (¶ 56: current photo inputted); and
transmit the photo to the CV server (¶ 54: personal information input to data store server);
wherein the CV server is further configured to, before receiving the first set of physiological measurement data and the second set of physiological measurement data: receive the photo of the face of the electronic device user from the electronic device (¶ 58: bio-information from information gathering unit); and 
determine that the facial feature information from the photo matches identity facial feature information from the identity document photo using facial recognition (¶ 58: face image can be compared and confirmed).
(¶ 20: object of invention to make identification accurate and smooth).  Pinter, Pathangay, and Choi are all related to detecting and comparing physical user data, so one of ordinary skill in the art would have been motivated to make this tracking even more efficient by combining these systems together.
For claim 20, Pinter, Pathangay, and Choi teach all the limitations of claim 18 above, and Choi further teaches:
The system of claim 18, wherein the CV server is further configured to determine that the legal information from the identity document photo matches customer information of a registered user, wherein the customer information of the registered user is associated with the third party server whom with the registered user has registered (¶ 55: personal information compared with personal information in data store server).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the physiological monitoring in Pinter and the data comparison in Pathangay by adding the information comparison from Choi.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating identification of users—a benefit explicitly disclosed by Choi (¶ 20: object of invention to make identification accurate and smooth).  Pinter, Pathangay, and Choi are all related to detecting and 
For claim 21, Pinter, Pathangay, and Choi teach all the limitations of claim 1 above, and Pinter further teaches:
The system of claim 1, wherein the first and the second set of physiological measurement data comprise heart rate measurements (¶ 47: physiological data can include heart rate).
Response to Arguments
Claim Rejections Under 35 U.S.C. § 103
Applicant’s arguments filed on November 16, 2021 with respect to claims 1, 3–16, and 18–21 have been fully considered but they are not persuasive.
Applicant argues that there is no objective reason to combine Pinter (U.S. Patent App. No. 2014/0139616) with Pathangay (U.S. Patent App. No. 2017/0140128) and Choi (Korean Patent App. No. 20070025451A), other than impermissible hindsight, to disclose the claimed invention.  Applicant first explains that the claimed invention is directed at verifying that health data is actually associated with the correct individual, but Pinter is not concerned with user validation.  Applicant argues that Pinter is directed at determining physiological data for one patient, but it does not mention verifying or confirming that a patient monitored is the correct patient.  Applicant explains that Pinter instead does even not require verification because a remote user can use the telepresence device to check on the patient being monitored in a medical facility. Thus, Applicant argues that Pinter may even teach away from verification because the devices are for remote users actually monitoring known patients in medical facilities.  Just because Pinter does not disclose user verification, however, that does not necessarily mean that it teaches away from doing so.  (¶ 4: “In this context, it is of important to confirm whether the drug has been actually consumed by the volunteer or not. In some cases, volunteer may not consume the drug for various reasons thereby reducing the effectiveness and authenticity of the clinical study.”).  And, one of ordinary skill in the art would have been motivated to combine the image comparison from Choi for the purpose of facilitating identification of users (¶ 20: “An object of the present invention is to provide the identification card image acquisition device for efficiently utilizing the personal information which is stored it accurately performs the identification procedure it is more smooth and the identity checking system including the same.”).  There is no reason why the monitoring in Pinter would not benefit from the verification in Pathangay to confirm the identities of the users analyzed, nor why this combination would not benefit from the additional identification benefits provided by Choi.  Rather, these references provide an explanation for why these benefits would be desirable, which provides a motivation to one of ordinary skill in the art to combine them.  Thus, one of ordinary skill in the art would have been motivated to combine the monitoring in Pinter by adding the data comparison from Pathangay and the image comparison from Choi.
Examiner Notes
Claims 1, 3–16, and 18–21 are patent eligible under 35 U.S.C. 101 because they are not directed to an abstract idea.
Claims 1, 3–16, and 18–21 recite authenticating a user, which is the abstract idea of methods of organizing human activity because they recite the fundamental economic practice of mitigating risk.  
Claims 1, 3–16, and 18–21, however, recite additional elements that are integrated into a practical application because the specific combination of steps applies the judicial exception in a way that is beyond a general linking to the technological environment.  Rather than merely linking the invention to generic technology, these claims involve capturing images, taking multiple physiological measurements, inputting information, and then comparing these values to verify a user identity.  For example, independent claim 1 involves capturing various image and video data, analyzing these images and videos to create physiological measurement data, and comparing the different physiological measurement data.  These elements, in combination, therefore meaningfully limit the claims beyond generally linking to a technological environment.  Thus, the limitations of claims 1, 3–16, and 18–21, in combination, integrate the abstract idea into a practical application.
For these reasons, claims 1, 3–16, and 18–21 are not rejected under 35 U.S.C. 101.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those prior art references are as follows:
Tussy, U.S. Patent App. No. 2014/0294257, discloses identifying a user based in part on a user image.  
Hagen et al., U.S. Patent App. No. 2016/0162729, discloses identify verification using biometric data.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIVESH PATEL whose telephone number is (571) 272–3430.  The examiner can normally be reached on Monday–Friday 12:00 PM–8:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272–8105.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.



/DIVESH PATEL/Examiner, Art Unit 3696                       

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696